Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 1/18/2021, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 102 and 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments is located in the specification. 
The Application was filed on 10/24/2018.
Claim(s) 1-8, 10-13, 15-20 are pending for examination. Claim(s) 1, 11, 16, 17 is/are independent claim(s).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recited “lexical” and “predetermined” of Claims 1, 11, 16, 17.  

The applicant may amend the specification to include the terms and provide antecedent basis without introducing new matter into the specification, or the terms may be removed from the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-13, 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
predetermined frequency threshold”. There is no support for this in the specification. 
The specification recites “frequency” once and “frequent” once in the specification in the context of “Based on the corpus of relevant content, such an embodiment can include calculating frequency values for word pairs, and identifying the most frequently occurring word in one or more categories” (published specification ¶ [0025]). The specification recites a “threshold” once in the context of “taking the longest set of sentences having a coherence score above a given threshold” (published specification ¶ [0029]). 
However, the specification never recites a “frequency threshold” and choosing the “most frequent” word is not the same as a “frequency threshold”. 

Claims 1, 11, 16, 17 recite a “multiple lexical database synsets”. There is no support for this in the specification. 
The specification recites only one database of “synsets” that is the WordNet database (see https://wordnet.princeton.edu/). The term “synsets” is only used once in the context of “generating bag-of-words models can include using WordNet synsets to obtain relations of the input words” and for “every relation, Word2vec can be used to extract similar keywords” (published specification ¶ [0024]). Word2vec is not a database Word2vec is a technique for natural language processing. “The word2vec algorithm uses a neural network model to learn word associations from a large corpus of text” (see https://en.wikipedia.org/wiki/Word2vec). 

multiple lexical database synsets”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11, 15, 16, 17, 20 rejected under 35 U.S.C. 103 as being unpatentable over Amer; Mohamed R. et al. US Pub. No. 2019/0304157 (Amer) in view Sun; Changlong et al. US Pub. No. 2018/0053234 (Sun) in view of Dev; Ratnakar et al. US Pub. No. 2020/0050668 (Dev) in view of Tang; Yuanhua Tom et al. US Pub. No. 2008/0077570 (Tang).

Claim 1: 

A computer-implemented method, the method comprising steps of: 
obtaining semantic-level inputs from at least one user, wherein the semantic-level inputs pertain to multiple aspects of a desired content narrative [¶ 0070-77, 101-104] (textual scene information is “semantic-level inputs”);
…
generating textual content based at least in part on the semantic-level inputs [¶ 0035, 0065] (translate textual concepts into event data structures) [¶ 0101, Fig. 2A] (), wherein said generating the textual content comprises applying one or more deep learning algorithms to the semantic-level inputs [¶ 0065] (translate textual concepts into event data structures using deep learning) … using one or more recurrent neural networks [¶ 0035, 51-55, 60, 61, 64, 66, 151, 152, 160] (recurrent neural networks (RNNs), or other artificial intelligence or machine learning techniques) …
generating image content based at least in part on the generated textual content [¶ 0070-77, 101-104; Fig. 2B] (generate composition graph from event data);
creating the desired content narrative by integrating (i) the generated textual content and (ii) the generated image content [¶ 0041, 46-47, 70, 78, 80-82; Fig. 2C] (animation generator); and
outputting the desired content narrative to the at least one user [¶ 0194] (output animation rendering);
wherein the method is carried out by at least one computing device [¶ 0034, Fig. 1A] (computing system).


generating a bag-of -words models [¶ 0079] (CBOW algorithm, or continuous bag-of-words) by:
…
… by (i) mapping each of the semantic-level inputs to a bag-of-words model [¶ 0079] (CBOW algorithm, or continuous bag-of-words) [¶ 0090, 92] (mapping) and (ii) creating one sentence per word, within the semantic-level inputs, {using one or more recurrent neural networks} [¶ 0079] (this is taught in Amer above, however Sun also teaches a GloVe algorithm, a GloVe algorithm is used in training machine learning which usually includes neural networks) and based at least in part on said mapping [¶ 0067, 104, 166, 172, 188, 194] (generating a phrase or sentence about a feature based on a sentiment);

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of generating animations in Amer with the method of generating description information in Sun, with a reasonable expectation of success. 
	The motivation for doing so would have been “generating description information that more accurately describes the data object” to “provide more meaningful purchasing basis for users” [Sun: ¶ 0006, 54-56, 59]

Amer, Sun fail to teach, but Dev teaches:
{generating a bag-of -words models} (taught above) [¶ 0037] (bag of words, Word2Vec) by:
determining relations and similar keywords of at least the semantic-level inputs using multiple lexical database synsets and at least one natural language processing algorithm [¶ 0027] (synsets) [¶ 0039-40] (similarity to input terms, ranking results); 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of generating animations in Amer with the method of generating description information in Sun with the method of extracting unconscious meaning in Dev, with a reasonable expectation of success. 
	The motivation for doing so would have been to “analyze corpora to ascertain motivations of the human mind, learn about the origins of human language, and apply computational linguistics to problems of meaning and communication” and “learn from unconscious inputs which arise from conscious inputs” for “for advertising and marketing research” [Dev: ¶ 0004-05]. 

Amer, Sun, Dev fail to teach, but Tang teaches:
{generating a bag-of -words models} (taught above) [¶ 0582-584] (bag of words) by:
…
and calculating frequency values for word pairs within at least one corpus of content related to at least a portion of the semantic-level inputs, and identifying one or more frequently occurring words in one or more categories based at least in part on a predetermined frequency threshold [¶ 0013, 663, 998] (most frequent phrases are selected, a phrase is a “word pair”) [¶ 0037, 247, 294, 427, 706-710] (threshold frequency) [¶ 0128] (predetermined frequency) [¶ 0208] (lowest frequency):

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of generating animations in Amer with the method of generating description information in Sun with the method of extracting unconscious meaning in Dev with the method of test query and search in Tang, with a reasonable expectation of success. 
	The motivation for doing so would have been to “improve overall search effectiveness” [Tang: ¶ 0015, 279, 538, 720, 968] and “improving user search experience” [Tang: ¶ 0144] and “speed improvement” [Tang: ¶ 0588]. 

Claim 2: 
	Amer teaches: 
	The computer-implemented method of claim 1, wherein the semantic-level inputs comprise mood information [¶ 0129] (mood-based, angrily, fright).

Claim 3: 
	Amer teaches: 
The computer-implemented method of claim 1, wherein the semantic-level inputs comprise setting information [¶ 0089] (details about setting) [¶ 0102, 129] (scene, props, location, next to chair). 

Claim 10: 
	Amer teaches: 
The computer-implemented method of claim 1, wherein said generating the image content comprises implementing a pre-trained conditional generative model [¶ 0008, 35, 129, 155-156, 159-162, 172-173, 191] (generative adversarial networks (GANs), dense validation generative adversarial network (DVGAN)) [¶ 0033-36, 40, 43, 49, 54, 59-69] (GANs and DVGAN trained to generate animation, trained prior to use is “pre-trained”).

Claim 17: 
	Amer teaches: 
A computer-implemented method, the method comprising steps of: 
obtaining semantic-level inputs from at least one user, wherein the semantic-level inputs pertain to multiple aspects of a desired content narrative [¶ 0070-77, 101-104] (textual scene information is “semantic-level inputs”);
generating textual content based at least in part on the semantic-level inputs [¶ 0035, 0065] (translate textual concepts into event data structures) [¶ 0101, Fig. 2A] (), wherein said generating the textual content comprises applying one or more rule-based heuristic techniques to the semantic-level inputs [¶ 0065] (translate textual concepts into using one or more recurrent neural networks [¶ 0035, 51-55, 60, 61, 64, 66, 151, 152, 160] (recurrent neural networks (RNNs), or other artificial intelligence or machine learning techniques) …
 …
generating image content based at least in part on the generated textual content [¶ 0070-77, 101-104; Fig. 2B] (generate composition graph from event data);
creating the desired content narrative by integrating (i) the generated textual content and (ii) the generated image content [¶ 0041, 46-47, 70, 78, 80-82; Fig. 2C] (animation generator);
generating one or more items of feedback pertaining to modifying one or more of the semantic-level inputs based at least in part on an evaluation score calculated for one or more portions of the desired content narrative [¶ 0058] (validation score) [¶ 0068, 151-152, 157-160, 168] (reliability score) [¶ 0172-174] (confidence score);
creating an updated version of the desired content narrative by updating each portion of the desired content narrative that is related to the one or more modified semantic-level inputs [¶ 0044-45, 61, 73-75, 78-79, 100, 105-106] (update based on training set) [¶ 0039, 44-45, 71, 126] (continually update based on feedback); and
outputting the updated content narrative to the at least one user [¶ 0194] (output animation rendering);
wherein the method is carried out by at least one computing device [¶ 0034, Fig. 1A] (computing system).
 
Amer fails to teach, but Sun teaches: 
… by (ii) mapping each of the semantic-level inputs to a bag-of-words model [¶ 0079] (CBOW algorithm, or continuous bag-of-words) [¶ 0090, 92] (mapping) and (iii) creating one sentence per word, within the semantic-level inputs, {using one or more recurrent neural networks} [¶ 0079] (this is taught in Amer above, however Sun also teaches a GloVe algorithm, a GloVe algorithm is used in training machine learning which usually includes neural networks) and based at least in part on said mapping [¶ 0067, 104, 166, 172, 188, 194] (generating a phrase or sentence about a feature based on a sentiment);

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of generating animations in Amer with the method of generating description information in Sun. 
	The motivation for doing so would have been “generating description information that more accurately describes the data object” to “provide more meaningful purchasing basis for users” [Sun: ¶ 0006, 54-56, 59]

Claims 11, 15, 16, 20: 
Claim(s) 11, 16 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claim(s) 15, 20 is/are substantially similar to Claim 10 and are rejected using the same art and the same rationale as Claim 10. 

s 4-8, 12, 13, 18, 19 rejected under 35 U.S.C. 103 as being unpatentable over Amer; Mohamed R. et al. US Pub. No. 2019/0304157 (Amer) in view Sun; Changlong et al. US Pub. No. 2018/0053234 (Sun) in view of Dev; Ratnakar et al. US Pub. No. 2020/0050668 (Dev) in view of Tang; Yuanhua Tom et al. US Pub. No. 2008/0077570 (Tang) in view of Duke; Steven Murray US Pub. No. 2019/0392487 (Duke).
Claim 4: 
	Amer teaches the placement of props, such as a beer bottle, in the animation [¶ 0102] (props, locations). 
	Dev teaches processing for “for advertising and marketing research” [Dev: ¶ 0004-05]. 

	Amer, Sun, Dev, Tang fail to teach, but Duke teaches: 
The computer-implemented method of claim 1, wherein the semantic-level inputs comprise product information [¶ 0019, 52, 74] (OCR is “sematic-level” input) [¶ 0005, 16, 21, 46] (AI receives inputs for training, generates targeted advertising) [¶ 0005, 15-16, 20, 22-23] (product or service) [¶ 0016, 22-23] (logo, product image, creative text). 
Duke also teaches: [¶ 0065] (generating natural language phrases). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of generating animations in Amer with the method of generating description information in Sun with the method of extracting unconscious meaning in Dev with the method of test query and 
	The motivation for doing so would have been increased functionality and efficiency of this combination would have made it “easier or more efficient to start calculating Return On Investment (ROI)” [Duke: ¶ 0086].
One in the art would recognize that the increased functionality associated with added features resulting from the combination of features were predictable results.

Claim 5: 
	Duke teaches: 
The computer-implemented method of claim 1, wherein the semantic-level inputs comprise target audience information [¶ 0019, 52, 74] (OCR is “sematic-level” input) [¶ 0005, 16, 21, 46] (AI receives inputs for training, generates targeted advertising) [¶ 0018, 42, 56] (who we will be speaking to, intended target audience).

Claim 6: 
	Duke teaches: 
The computer-implemented method of claim 1, wherein the semantic-level inputs comprise entity-related information [¶ 0019, 52, 74] (OCR is “sematic-level” input) [¶ 0005, 16, 21, 46] (AI receives inputs for training, generates targeted advertising) [¶ 0016, 22-23] (logo, product image, creative text, a logo is “entity-related information”).

Claim 7: 

The computer-implemented method of claim 1, wherein the semantic-level inputs comprise thematic information [¶ 0019, 52, 74] (OCR is “sematic-level” input) [¶ 0005, 16, 21, 46] (AI receives inputs for training, generates targeted advertising) [¶ 0033, 40, 51, 53] (brand guidelines are “thematic information”).

Claim 8: 
	Duke teaches: 
The computer-implemented method of claim 1, wherein the desired content narrative comprises an advertisement for at least one of (i) one or more products and (ii) one or more services [¶ 0019, 52, 74] (OCR is “sematic-level” input) [¶ 0005, 16, 21, 46] (AI receives inputs for training, generates targeted advertising) [¶ 0005, 15-16, 20, 22-23] (product or service) [¶ 0016, 22-23] (logo, product image, creative text).

Claims 12, 13, 18, 19: 
Claim(s) 12, 18 is/are substantially similar to Claims 2-7 and are rejected using the same art and the same rationale as Claims 2-7. Claims 12, 18 are a combination of claims 2-7
Claim(s) 13, 19 is/are substantially similar to Claim 8 and are rejected using the same art and the same rationale as Claim 8. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-13, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Aarskog, Brit Helle US 20050108001 teaches: wordnet synset (synonym set) [0362], threshold, similarity, word occurs with a frequency above a certain threshold value [0162]. 
Galitsky; Boris US 20190138595 teaches: most frequent, keyword pairs, frequency TF-IDF, bag of words, vector [¶ 0434, 501-504].
Meteer; Marie Wenzel et al. US 20190180175 teaches: term frequency-inverse document frequency (TF-IDF), score of words and phrases, wordNet, synsets, pair of words [¶ 0042-47]. 
Srivastava; Abhinai et al. US 20070220037 teaches: key phrases [0029, 34, 37], frequency below threshold [0026].

Price; Roy F. et al. US Pat. No. 9,106,812 (Price) teaches: [Col. 8, Ln. 9-23] (bag of words in deep parsing of text using machine learning) [Col. 3, Ln. 3-53] (artificial intelligence in generating a storyboard from a screenplay).
Wang; Xin et al. US 20170357633 teaches: [abstract; ¶ 0004, 22, 180-185, 196-241] (generate expanded candidate phrases using predicted words). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov